DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 08/29/2022 is acknowledged.
Claims 1-6, 9-18, and 20-25 and 28 are pending. 
Claims 1, 25, and 28 are allowable. Claims 3-5, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species of autoimmune disease, as set forth in the Office action mailed on 10/28/2021, is hereby withdrawn and claims 3-5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Amendment
Independent claims 1, 25, and 28 are directed to methods of treating an autoimmune disease selected from type 1 diabetes, Hashimoto’s disease, Graves’ disease, Addison’s disease, psoriasis, vitiligo, rheumatoid arthritis, Bechterew’s disease, celiac disease, and asthma comprising administering feces that is autologous to the subject wherein the feces is obtained from the subject while having the autoimmune disease. 

Rejections Withdrawn
The rejection of claims 1-6, 9-18, and 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating type 1 diabetes, Hashimoto’s disease, Graves’ disease, Addison’s disease, Psoriasis, Vitiligo, Rheumatoid arthritis, Bechterew’s disease, celiac disease, and asthma, does not reasonably provide enablement for preventing autoimmune diseases, treating any autoimmune disease generally, or preventing or treating endocrine autoimmune diseases generally has been withdrawn in light of Applicant’s amendment. The amended claims have been clarified to recite treating the specific enabled diseases.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen C. Turner on 09/07/2022.

The TITLE of the Application is amended, without prejudice, to read:

FECAL MATTER FOR TREATMENT OF AUTOIMMUNE DISEASES

REASONS FOR ALLOWANCE
Applicant’s amendment has overcome the scope of enablement rejection remaining from the previous office action. The scope of the claimed invention is directed to the indications for which the specification has demonstrated efficacy for treatment. 
Claim 28 was previously indicated as allowable. Claims 1 and 25 are now directed to a similar scope as allowable claim 28. Claims 2-6, 9-18, and 20-24 require the allowable limitations of claim 1.

Conclusion
Claims 1-6, 9-18, and 20-25 and 28 are allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615  

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615